Citation Nr: 1643876	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to special monthly compensation (SMC) based on the Veteran's need for regular aid and attendance (A&A)/housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1953 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at an April 2015 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In August 2015, the Board denied the Veteran's claim for entitlement to SMC based on A&A/housebound status.  The Veteran appealed the denied claim.

In July 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, finding that the Board erred insofar as it failed to provide adequate reasons and bases to support its decision. Specifically, the JMR stated that the Board erred by not adequately explaining how it weighed the February 2014 medical opinion stating that the Veteran required the regular assistance of another in protecting himself from the ordinary hazards of his daily environment due to his service-connected disabilities in determining that the factors of 38 C.F.R. § 3.352(a) were not met.  Therefore, the Court vacated the Board's decision denying entitlement to a SMC based on A&A/housebound status, and remanded this matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's service connected disabilities cause incapacity that requires regular aid and assistance of another person to dress, perform basic hygiene tasks such as bathing, and to protect him from hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for SMC based on the need of the Veteran for regular A&A have been met.  38 U.S.C.A. §§ 1114(l), 1115, 1502 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Increased benefits are payable to a veteran who needs the regular A&A of another or by reason of being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 3.351(a)(1).  Section 1521 provides for an increased rate of compensation, in the form of a SMC, when an otherwise eligible veteran is in need of regular A&A.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. §§ 3.351(b), (c).  A veteran will be considered in need of regular A&A if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). See 38 C.F.R. § 3.351(c).

Determinations as to the need for A&A must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  

A determination that a Veteran is "bedridden" is one basis for determining that A&A is required and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

The Veteran is currently in receipt of service connection for depression, rated 70 percent from January 3, 2000; a right ankle disability, rated 40 percent from January 2, 2001; a right knee disability, rated 20 percent for degenerative joint disease (DJD) from May 18, 2010, and 30 percent thereafter, and a separate 30 percent rating for lateral instability from January 1, 1984; a right shoulder disability, rated 10 percent from January 3, 2000, 100 percent from January 20, 2005, 20 percent from May 1, 2005, and 30 percent from May 18, 2010; and a left shoulder disability rated 20 percent from January 3, 2000.  The Veteran is also in receipt of a total disability rating based upon individual unemployability (TDIU) from January 1, 2001.  The June 2002 rating decision granted entitlement to TDIU based upon the Veteran's service-connected right knee and ankle disabilities.  The Board notes that the Veteran was in receipt of SMC at the housebound rate from January 20, 2005 to May 1, 2005.

The Veteran was afforded a VA joints examination in July 2010.  He reported having many falls over the years due to instability of his right knee.  He stated that this instability made him prone to falling when descending or ascending stairs.  He indicated that he had a lack of endurance and fatigueability due to his service-connected knee and ankle disabilities.  He had a wheelchair and cane that he used for going longer distances.  While he had to clean, cook and care for his severely ill wife, he indicated that it took him all morning to clean a single room and he could not stand for any length of time due to the pain.  He wore an ankle brace for support, but the brace made it hard to walk.  During frequent flare-ups, the Veteran could not do anything except rest.  He had difficulty with any reaching activities, including vacuuming and putting dishes away, and could not lift his shoulders above 90 degrees.  

In July 2010, the Veteran stated that he depended on a cane to be able to walk short distances, and had a wheelchair that he used when needed.  He indicated that he could not lift either of his arms over his shoulder. 

The Veteran was afforded a VA mental health examination in July 2010.  He stated that he spent his days taking care of his wife, cooking, and cleaning.  He reported that he had recently gone up to three to four days without showering and taking care of his hygiene.  However, he appeared adequately groomed at the examination.  He ambulated slowly, with a cane and ankle braces.  

In a May 2012 RO hearing, the Veteran stated that he could not get out of the bathtub without help.  He reported that he had previously fallen when trying to get out of the tub, and he had not attempted to go back in the tub since.  He stated that his wife had to help him wash his feet as he could not reach them, despite the use of a sit down shower. He did some cooking only because his wife could not, but that they were getting meals from Meals on Wheels and a visiting nurse, and only ate twice a day.

The Veteran was afforded a VA examination in December 2012.  The VA examiner indicated that the Veteran was housebound and confined to a wheelchair due to his knee condition.  He reported great difficulty in any weight bearing ambulation or standing for any period greater than 10 minutes at a time.  He required the use of handicapped toileting facilities and a sit down shower for personal hygiene.  He required assistance with shoes, socks, and pulling on pants.  

The Veteran was afforded a VA examination in February 2014.  He reported needing assistance with dressing, as he could not get a coat over his shoulder or button a shirt.  His wife had to help him time his shoe laces, with his attached braces.  He required assistance with bathing as he would fall while bathing.  He could not climb into the shower due to the fall risk posed by a six inch edge on the floor.  He used a scooter and a rollator, and reported falling if the scooter was not locked.  He was still able to drive.  He reported feeling exhausted at the end of the day after doing house work and taking care of his wife.  The VA examiner opined that due to the Veteran's service-connected conditions, specifically his knee, ankle, and shoulder disabilities, he required the regular assistance of another person in attending to the ordinary activities of daily living and required the assistance of another in protecting himself from the ordinary hazards of his daily environment.  However, the VA examiner noted that the Veteran was not restricted to his home or the immediate vicinity thereof.

The Veteran was afforded a Board videoconference hearing in April 2015.  The Veteran reported requiring the use of a scooter, stating that he could not walk or balance himself.  He indicated that he had fallen five times that year, and two of those falls required hospitalizations.  He stated that he had bilateral ankle braces.  He stated that he was "pretty well housebound at this point," only going out to go to the doctor or religious meetings.  He stated that his wife helped him to dress and did all of the food shopping, and they had someone coming in to clean their house.  He indicated that he could not cook.  He also indicated that his wife helped him bathe.

The Veteran is neither blind nor nearly blind and is not a patient in a nursing home, the facts must establish that the Veteran is in need of aid and attendance in order to establish eligibility for SMC benefits. 

The preponderance of the evidence establishes that the Veteran actually requires regular personal assistance due to physical limitations and/or incapacity requiring the care or assistance on a regular basis to protect him from dangers and hazards in his daily environment. The Veteran has been in receipt of SMC at the "k" rate based on loss of use of the right foot since March 1999.   He has had frequent falls and required hospitalizations and aid from others both as a result of these falls and to avoid future falls.  Furthermore, he requires the assistance of others for daily tasks due to problems mobility problems due to his service-connected orthopedic disabilities, frequent falls, an inability to dress himself and adjust his braces, and an inability to adequately bathe himself.  The Veteran's wife assists him in putting on socks, shoes, and pants, as well as in bathing.  The Veteran's inability to dress himself without assistance is particularly relevant in light of the fact that he depends on the braces attached to his shoes to improve his stability and prevent him from falling.  In consideration of the foregoing, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met.  The Board need not decide whether the Veteran is entitled to SMC at the housebound rate because that matter is moot, as SMC based on the need for A&A is the greater monetary benefit.  Compare 38 U.S.C.A. § 1114(l) with 1114(s).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to SMC based on the Veteran's need for regular aid and attendance is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


